Citation Nr: 0626669	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 20 percent between March 
1, 2003 and April 11, 2005, and in excess of 50 percent after 
April 11, 2005, for the service-connected arthritis of the 
left shoulder, status post left shoulder replacement.  



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from May 1943 to November 1945 
and from May 1949 to August 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The March 2002 decision awarded a temporary 
total rating based on convalescence following a total left 
shoulder replacement, effective from January 18, 2002 until 
February 28, 2003.  A rating of 20 percent was assigned from 
March 1, 2003.  The veteran disagreed with the assignment of 
a 20 percent rating following the convalescent period.  
During the course of the appeal, the RO increased the 
evaluation to 50 percent effective from April 2005.  The 
veteran wishes to continue his appeal.


FINDINGS OF FACT

1.  Since March 1, 2003, the veteran's service-connected 
arthritis of the left shoulder status post total left 
shoulder replacement has been productive of chronic residuals 
consisting of severe, painful motion or weakness in the upper 
left (minor, or non-dominant) extremity.  

2.  Since January 18, 2002, the veteran has been paid 
service-connected compensation at the 100 percent rate, 
either pursuant to 38 C.F.R. § 4.30 for convalescence 
following surgery, or pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5051 for one year following implantation of 
prosthesis, or pursuant to 38 C.F.R. § 4.16 for 
unemployability due to service-connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a maximum schedular 50 
percent rating for the service-connected arthritis of the 
left (non-dominant) shoulder status post total left shoulder 
replacement have been met since March 1, 2003.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5051 (2005).

2.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected arthritis of the left 
(non-dominant) shoulder status post total left shoulder 
replacement have not been met at any time during the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5051 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran was provided with a duty-to-assist 
letter in March 2005, after the initial unfavorable rating.  
Although the timing of the duty-to-assist letter is 
defective, this decision grants the veteran the highest 
schedular rating possible for the residuals of the left 
shoulder disability; thus, any defect with respect to the 
timing of the duty-to-assist notice results in harmless 
error.  Moreover, as the veteran is in receipt of 
compensation payable at the 100 percent rate for the entire 
appellate period, no further assistance in developing the 
facts pertinent to his claim for an increased rating is 
required.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Generally, the history of the veteran's disability has been 
reviewed, but the more recent evidence is the most relevant 
to his claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  When there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of entitlement to an increased rating between March 1, 
2003 and April 12, 2005 for the service-connected arthritis 
of the left shoulder, status post total left shoulder 
replacement remains in appellate status.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the function is affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

At the outset, the Board notes that the veteran underwent a 
right shoulder replacement in December 1997 and a left 
shoulder replacement in January 2002.  Prior to the 
replacement surgeries, the arthritis of the right and left 
shoulders were rated pursuant to limitation of motion of the 
arm (i.e., shoulder).  The rating criteria provide for 
ratings for impairment of the dominant (major) arm and the 
non-dominant (minor) arm.  The veteran is right-hand 
dominant, and so his right arm is considered his major arm 
and his left arm is considered his minor arm for compensation 
purposes.  Limitation of motion of the shoulder is rated 20 
percent disabled if it can be raised only to shoulder level, 
30 percent disabled if only to half way between the side and 
the shoulder, and 40 percent if it cannot be raised higher 
than 25 degrees from his side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2005).

The veteran's right and left shoulder arthritis, status post 
total shoulder replacements are currently rated pursuant to 
38 C.F.R. § 5051 for prosthetic replacement of the shoulder.  
Under that code, a 100 percent rating is assigned for 1 year 
following implantation of prosthesis, for either the major or 
the minor upper extremity.  With chronic residuals consisting 
of severe, painful motion or weakness in the affected 
extremity, a 60 percent rating is assigned for the major arm 
and a 50 percent rating is assigned for the minor arm.  These 
are the maximum schedular ratings assignable after the one-
year period following surgery, under Diagnostic Code 5051.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, the disability is to be rated by 
analogy to diagnostic codes 5200 and 5203 (ankylosis and/or 
other impairment of the clavicle or scapula), with a minimum 
30 percent rating assigned to the major arm and a minimum of 
20 percent assigned to the minor arm.  

In 1974, the RO granted service connection for degenerative 
changes and spurring of the right humeral head and assigned a 
20 percent rating.  In a December 1975 rating decision, the 
RO determined that service connection for both shoulders was 
warranted and assigned a 30 percent rating for right shoulder 
and a 20 percent rating for the left shoulder.  With 4.4 
added for a bilateral factor, the combined rating totaled 50 
percent.  

Subsequently, the rating was temporarily increased to 100 
percent based on evidence of a total right shoulder 
replacement in December 1997.  The 100 percent rating was in 
effect for one year following the surgery, as provided for in 
the rating criteria for shoulder prosthesis, as noted 
hereinabove.  At the end of the one-year post surgical 
period, the rating for the service-connected arthritis of the 
right shoulder status post right shoulder replacement was 
increased to 60 percent, effective from February 1, 1999.  
Thereafter, the RO, in an August 2000 rating decision, 
granted entitlement to a TDIU effective on February 1, 1999.  
Thus, in essence, the amount of compensation did not change 
as a result of the assignment of the 60 percent rating 
following the one-year post surgical period because a TDIU 
was assigned at that time.  

Regarding the left shoulder, in a June 2000 rating decision, 
the RO increased the rating for the service-connected left 
shoulder disability to 40 percent.  

In January 2002, the veteran underwent a total shoulder 
replacement of the left shoulder.  Once again, the RO 
assigned a temporary total rating of 100 percent for one year 
following the left shoulder surgical procedure as provided 
for in the rating criteria.  Following the end of the one-
year post surgical period, the RO set the rating for the 
service-connected arthritis of the left shoulder status post 
shoulder replacement at 20 percent, effective from March 1, 
2003.  On that same day, the TDIU went back into effect.  
Thus, the veteran was in receipt of compensation at the 100 
percent rate without interruption from the time of the right 
shoulder replacement surgery in December 1997.  In other 
words, at the time of the right shoulder surgery, a schedular 
100 percent rating was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5051.  Following the one-year post 
surgical period, a TDIU became effective, until the left 
shoulder replacement, at which time, a 100 percent schedular 
rating went into affect pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5051.  Following that one-year post surgical 
period, the TDIU once again went into effect.  

Despite receiving compensation payable at the 100 percent 
rate based on the TDIU and/or the one-year status post 
surgical periods following right and left shoulder 
replacements, the veteran disagreed with the schedular rating 
assigned for the left shoulder disability status post left 
shoulder replacement.  He argued that the rating should not 
have been lower than the 40 percent rating assigned prior to 
the surgery, particularly given that the RO increased the 
rating for the right shoulder disability from a pre-surgical 
rating of 40 percent to 60 percent following the one-year 
post surgical period  The veteran has specifically indicated 
that he agrees with the 60 percent rating assigned for the 
service-connected right shoulder arthritis, status post right 
shoulder replacement; however, he did not understand how the 
left shoulder arthritis status post left shoulder replacement 
could be rated at only 20 percent.  

In response to the veteran's assertions, the RO issued a 
rating decision in June 2005 which increased the schedular 
rating to 50 percent for the service-connected left shoulder 
arthritis status post left shoulder replacement, effective 
from April 12, 2005.  Thus, the RO assigned the maximum 
schedular rating of 50 percent for the non-dominant left 
shoulder arthritis status post replacement; however, the RO 
assigned an effective date of April 12, 2005.  As the award 
is not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Thus, in sum, the only issue left for the Board's 
determination is whether the veteran is entitled to a rating 
in excess of 20 percent for the service-connected left 
shoulder arthritis status post left shoulder replacement from 
March 1, 2003 to April 11, 2005.  

Based on the medical evidence of record in this case, and in 
resolving all doubt in the veteran's favor, the Board finds 
that the symptomatology associated with the veteran's left 
shoulder disability does more nearly approximate the criteria 
for a higher, 50 percent rating beginning on March 1, 2003 as 
noted hereinbelow.  

The record reflects that the veteran was not afforded a 
compensation and pension examination by VA after the left 
shoulder replacement in early 2002 until his VA examination 
in April 2005.  At VA examination in April 2005, the veteran 
continued to complain of severe left shoulder pain and 
weakness.  The veteran reported that he had difficulty in 
reaching any object below the waist and above the shoulder.  
The examiner noted that the veteran had limited movements in 
both shoulders but more in the left shoulder, with increased 
pain after reaching any object below the waist or above the 
shoulder.  

In an April 2005 statement, the veteran reported that his 
left shoulder condition had increased in severity with more 
pain and much less mobility since the shoulder was replaced.  

Based on the findings of the April 2005 examiner and the 
veteran's contentions, the RO increased the rating to 50 
percent for the left shoulder arthritis status post shoulder 
replacement, effective from April 12, 2005, the date of the 
VA examination.  

The Board finds, however, that the RO's assignment of the 
April 2005 effective date did not take into account the 
veteran's assertion regarding the onset of the increased pain 
and decreased mobility.  Rather, the RO determined that an 
increase in disability with regard to the left shoulder was 
not shown until the veteran was examined in April 2005, 
despite the veteran's assertions in that the increased pain 
and the decreased mobility in the left shoulder had been 
present since the shoulder was replaced.  Although the 
objective findings of increased disability are not shown 
until examination in April 2005, the veteran reports 
increased pain and decreased mobility dating back to 2002, 
the time of the left shoulder replacement surgery, and the 
Board finds no reason to question the credibility of this 
veteran.  Moreover, as there is no VA examination between the 
time of the 2002 surgery and the April 2005 VA examination, 
there is no way to compare the veteran's subjective 
complaints to any objective findings.  Thus, the Board, in 
resolving all doubt in the veteran's favor, finds that a 
maximum schedular 50 percent rating is assignable for the 
veteran's service-connected left shoulder arthritis, status 
post left shoulder replacement, effective from one-year after 
the surgical procedure.  Thus, the Board finds that a 50 
percent rating is warranted for the service-connected left 
shoulder arthritis, status post left shoulder replacement, 
effective on March 1, 2003.  

In this regard, the Board also finds that at no time during 
the appeal period, have the criteria been met for the 
assignment of a rating in excess of 50 percent for the 
service-connected left shoulder arthritis, status post left 
shoulder replacement.  In order to warrant a rating in excess 
of 50 percent, the medical evidence would have to show loss 
of the humeral head (flail shoulder).  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202, loss of the humeral head 
(flail shoulder) involving the non-dominant arm warrants a 70 
percent rating.  None of the other ratings governing 
disabilities of the shoulder provide for a schedular rating 
in excess of 50 percent for the non-dominant arm.  

Flail shoulder was not demonstrated at the April 2005 VA 
examination or at a subsequent VA examination conducted in 
February 2006.  

Because the veteran is in receipt of the maximum scheduler 
evaluation under the assigned diagnostic code, further 
consideration of the factors under 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board has also considered all potentially 
applicable diagnostic codes to determine if any would be more 
appropriate or more beneficial to the veteran.  However, as 
noted above, the veteran's left shoulder disability has never 
been shown to include flail shoulder, or loss of the humeral 
head.  38 C.F.R. § 4.71a, Diagnostic Codes 5202.

The potential application of 38 C.F.R. § 3.321(b)(1) (2005) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, as the veteran has been in 
receipt of compensation at the 100 percent rate, either based 
on a schedular evaluation or a TDIU since December 1997, the 
assignment of an extra schedular evaluation would not afford 
the veteran more compensation.  Moreover, there has been no 
showing that the veteran's service-connected bilateral 
shoulder replacements have necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular 
scheduler standards.  The Board does not doubt that the 
veteran has significant impairment of the left shoulder which 
results in certain work and recreational restrictions.  
However, the Board also finds that the regular scheduler 
standards contemplate the symptomatology shown, particularly 
in light of the assignment of a TDIU.  In essence, the Board 
finds no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the 
application of the regular scheduler standards.  Thus, 
referral for consideration for an extraschedular evaluation 
is not warranted here. See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 50 percent rating effective March 1, 2003 is 
granted for the service-connected arthritis status post left 
shoulder replacement, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for the 
service-connected left shoulder arthritis status post left 
shoulder replacement is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


